DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation(s): figure 20 units 12030 and 12031, paragraph [0147] “the imaging lens 111, the solid-state image sensor 200, and the imaging control unit 140 in FIG. 1 are arranged in the imaging unit 12031, and the signal processing unit 120, the distance measuring sensor 150, and the distance measurement calculation unit 160 in FIG. 1 are arranged in the vehicle exterior information detection unit 12030” in the publication of the application.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIGA et al. (US 20170267178 A1).
Regarding claim 1. SHIGA discloses an imaging device (abstract, An image capture device is mounted in a vehicle) comprising: 
a distance measuring sensor configured to measure a distance for each of a plurality of regions to be imaged ([0120] the control device 4 creates a distance image (i.e. a depth distribution image) on the basis of the range finding data for a plurality of positions within the photographic screen; [0107] The camera 3 performs measurement (i.e. range finding) of the distances to various photographic subjects (i.e. objects) at a plurality of positions within the photographic screen); 
a control unit configured to generate a signal instructing a data rate for each of the plurality of regions on a basis of the distance and supply the signal as a control signal ([0144] different blocks have different control parameters of imaging, such as frame rate and decimation ratio; in other words, different blocks acquire different image capture signals for which the image capture conditions are different; [0021] increases the frame rate for the imaging region if the distance from the vehicle to the leading vehicle ahead of the vehicle becomes shorter, therefore, the frame rate is adapted on a basis of the distance; claim 69 decreases the decimation ratio based on the distance between the vehicle and the other vehicle, therefore the decimation ratio is adapted on a basis of the distance); and 
an imaging unit configured to image a frame including the plurality of regions according to the control signal (figure 36 unit 5 image capture unit).

Regarding claim 2. SHIGA discloses the imaging device according to claim 1, wherein the data rate includes resolution ([0144] control parameters include decimation ratio, which corresponds to resolution).

Regarding claim 3. SHIGA discloses the imaging device according to claim 1, wherein the data rate includes a frame rate ([0144] control parameters include frame rate).

Regarding claim 6. SHIGA discloses the imaging device according to claim 1, further comprising: a signal processing unit configured to execute predetermined signal processing for the frame (figure 3 unit 111, [0132] a signal processing chip 111 that processes these pixel signals).

Regarding claim 7. SHIGA discloses the imaging device according to claim 6, wherein 
the distance measuring sensor includes a plurality of phase difference detection pixels for detecting a phase difference of a pair of images (figure 8 unit 60 S1 and S2, [0107] This distance measurement is calculated by range finding calculation, using the image signals from pixels for focus detection that are provided upon the stacked imaging element; [0166] detecting the amount of image deviation (i.e. the phase difference) between a pair of images due to a pair of light fluxes that have passed through different regions of the image capture optical system), 
the imaging unit includes a plurality of normal pixels, each normal pixel receiving light (figure 8 units R, G, and B), and 
the signal processing unit generates the frame from an amount of received light of each of the plurality of phase difference detection pixels and the plurality of normal pixels (figure 8, figure 3 unit 111, [0132] a signal processing chip 111 that processes these pixel signals).

Regarding claim 8. SHIGA discloses the imaging device according to claim 6, wherein 
the distance measuring sensor includes a plurality of phase difference detection pixels for detecting a phase difference of a pair of images (figure 8 unit 60 S1 and S2, [0107] This distance measurement is calculated by range finding calculation, using the image signals from pixels for focus detection that are provided upon the stacked imaging element; [0166] detecting the amount of image deviation (i.e. the phase difference) between a pair of images due to a pair of light fluxes that have passed through different regions of the image capture optical system), 
the signal processing unit generates the frame from an amount of received light of each of the plurality of phase difference detection pixels (figure 8, figure 3 unit 111, [0132] a signal processing chip 111 that processes these pixel signals).

Regarding claim 9. The same analysis has been stated in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SHIGA et al. (US 20170267178 A1) in view of ZHOU et al. (US 20170257588 A1).
Regarding claim 4.  ZHOU discloses changing a data rate depending on whether or not a distance is within a depth of field of an imaging lens (abstract, [0018] unevenly record light field information of different regions of the to-be-shot scene in a depth of field (DOF) direction, i.e., depending on the distance of each region from the camera, which is in a depth of field direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of SHIGA according to the teaching of ZHOU, to change the data rate depending on whether or not the distance is within a depth of field of an imaging lens, in order to improve light field capture efficiency (ZHOU abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SHIGA et al. (US 20170267178 A1) in view of Shimizu (US 20130147843 A1).
Regarding claim 5. Shimizu discloses calculating a diameter of a circle of confusion from a distance between a subject and a camera ([0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of SHIGA according to the teaching of Shimizu, to calculate the diameter and instruct the data rate according to the diameter instead of the distance (The distance has a mathematically operational relationship with the diameter), in order to enrich the setting condition of the data rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/XIAOLAN XU/Examiner, Art Unit 2488